Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Robles [US 9,977,856 B2].
Taking claim 1 as exemplary of claims 1, 8, 15, a method [FIG. 44 E, column 6, lines 57-64] comprising: 
receiving an integrated circuit (IC) chip design [column 6, line 65, column 16, lines 35-36]; 
generating, by one or more processors, a wafer image and a wafer target from the IC chip design [column 2, lines 26-29, column 17, lines 46-52, column 19, lines 10-22]; 
generating, by the one or more processors, sensitivity information based on a determination that the wafer image and the wafer target converge [column 2, lines 29-40, column 5, lines 26-37, column 6, lines 23-44, column 13, lines 55-56, column 14, lines 8-10, column 16, lines 44-46, column 17, line 46-column 18 ,line 4, column 25, lines 5-6]; and 
outputting the sensitivity information, wherein the sensitivity information is associated with writing a mask written for the IC chip design [column 2, lines 29-30, column 6, lines 9-15, column 7, lines 25-30, column 16, lines 50-53].
As per claims 2, 9, 16, further comprising: determining a mask design file from the IC chip design; and outputting the mask design file from a mask synthesis engine to a mask writing device [column 4, lines 54-65, column 7, lines 24-30].
As per claims 3, 10, 17, further comprising: generating a mask representation from the IC chip design; and simulating the mask representation to generate the wafer image [column 22, lines 26-27, column 25, lines 5-6].
As per claims 4, 11, 18, further comprising modifying the mask representation based on a determination that the wafer image and the wafer target do not converge [column 6, lines 29-33, column 23, lines 57-60].
As per claims 5, 12, 19, wherein generating the sensitivity information comprises: determining a sensitivity value at one or more points along a polygon within the IC chip design by perturbing one or more edges within a mask representation corresponding to the wafer image [column 14, line 2, FIG. 44C, column 16, lines 58-60].
As per claims 6, 13, wherein generating the sensitivity information further comprises altering a size of the polygon based on the sensitivity value [column 9, lines 48-50].
As per claims 7, 14, 20, wherein generating the sensitivity information comprises determining one of sensitivity bands of a polygon within the IC chip design, variation amounts of the polygon, and gradation levels for the polygon [column 9, lines 48-50, column 16, lines 43-64].

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. [US 2019/0163866 A1].
Taking claim 1 as exemplary of claims 1, 8, 15, a method [0061] comprising: 
receiving an integrated circuit (IC) chip design [0058 a design layout is obtained]; 
generating, by one or more processors, a wafer image and a wafer target from the IC chip design [0058 near-field mask image, design or mask layouts are considered targets]; 
generating, by the one or more processors, sensitivity information based on a determination that the wafer image and the wafer target converge [0058 total difference between simulated patterns and design layout; 0093, 0095, 0106 sensitivity]; and 
outputting the sensitivity information, wherein the sensitivity information is associated with writing a mask written for the IC chip design [0058 mask is manufactured according to the acceptable mask layout; 0111].
As per claims 2, 9, 16, further comprising: determining a mask design file from the IC chip design; and outputting the mask design file from a mask synthesis engine to a mask writing device [0010; 0118 used in a semiconductor foundry, the system encapsulates the information; 0119 mask shop and fabrication facility; although the term “mask design file” is not expressly stated, it is interpreted that such a file is used in a semiconductor foundry].
As per claims 3, 10, 17, further comprising: generating a mask representation from the IC chip design; and simulating the mask representation to generate the wafer image [0012, 0059, 0088].
As per claims 4, 11, 18, further comprising modifying the mask representation based on a determination that the wafer image and the wafer target do not converge [0110].
As per claims 5, 12, 19, wherein generating the sensitivity information comprises: determining a sensitivity value at one or more points along a polygon within the IC chip design by perturbing one or more edges within a mask representation corresponding to the wafer image [0058 OPC; 0062 polygon patterns are typical; 0064 design database based on polygons; 0084].
As per claims 6, 13, wherein generating the sensitivity information further comprises altering a size of the polygon based on the sensitivity value [0059 information on shapes and sizes; 0110; 0128].
As per claims 7, 14, 20, wherein generating the sensitivity information comprises determining one of sensitivity bands of a polygon within the IC chip design, variation amounts of the polygon, and gradation levels for the polygon [0093; 0095; 0128].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See, for example, Xiao et al. [US 8,498,469 B2] at Abstract, column 4, lines 21-63, column 6, line 44-column 7, line 2; TEL et al. [US 2021/0149312 A1] at paragraphs [0205-0210]; Abrams et al. [US 7,788,627 B2] at Abstract, FIGS. 1, 5, 6, column 3, line 66-column 4, line 21, column 5, lines 14-15, 52-67, column 7, lines 1-4, 11-18, column 8, lines 14-45; Platzgummer [US 9,520,268] at Abstract; Ferguson et al. [US 6,578,190 B2] at Abstract, column 7, lines 16-61; Sahouria [US 8,826,196 B2] at Abstract, FIGS. 3, 5, column 9, line 48-column 11, line 34; Lei et al. [US 8,910,098 B1] at column 2, lines 12-17, 45-47, FIGS. 3A-3D, column 4, lines 21-23, column 9, line 48-column 11, line 24, column 12, lines 8-10,  26-27, 45-51.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851